Exhibit 10.18

EMPLOYMENT AGREEMENT This agreement (the “Agreement”) is made and entered into
as of January 23, 2007 (the “Effective Date”), by and between HouseValues, Inc.
(“HouseValues” or “we”), a Washington corporation, and R. Barry Allen (“You”),
an individual. The terms of employment stated in this letter will expire if you
have not returned two signed copies of this Agreement to HouseValues on or
before 1/22/07.

Term of Employment and Compensation

Unless we mutually agree otherwise, you will commence employment with
HouseValues by 1/23/07, The work you perform will be the usual and customary
work of an EVP Operations & Chief Financial Officer, as well as any additional
duties that the CEO/ Board of Directors may instruct you to perform. It is
understood and agreed that it is the intent of the parties that you will provide
services to HouseValues on a full-time basis and that, specifically, you will
not undertake any part-time or “moonlighting” employment or consultancy without
the prior written consent of HouseValues.

Your starting salary will be $275,000 per year, paid twice monthly. Salary,
bonus and equity compensation will be subject to all legally required
withholding taxes.

Signing bonus: You are eligible to receive a one time signing bonus in the
amount of $100,000. You will be entitled to receive this signing bonus provided
that you:

1. Accept the terms of this Agreement.

2. Commence employment with HouseValues at the headquarters in Kirkland, WA on
or before 1/23/2007.

The signing bonus will be paid out according to the normal payroll schedule
after your start date.

Management Bonus Program: You are eligible to participate in the annual
management bonus program. The management bonus program is defined by the CEO and
Board of Directors. There is no guaranteed payout under the management bonus
program.

Your target bonus is 45%. In its discretion, the Board of Directors may choose
to fund a bonus below that amount or above that amount depending on company and
individual performance. The exact bonus payment will be determined at the sole
discretion of the Board of Directors.

Please note: The management bonus program is subject to change at any time.

Benefits

You will be entitled, during the term of your employment, to vacation, medical
and other employee benefits (subject to applicable eligibility requirements) to
the extent such benefits are offered by HouseValues to its other employees. A
summary of the 2006 Plan year benefits is attached. Specifically you will be
eligible to receive 4 weeks of paid vacation per year.

Option Compensation

HouseValues wishes to ensure that your energies are wholly devoted to the
long-term interests of HouseValues and its shareholders. Accordingly, subject to
approval by the Board of Directors and the execution by you of a stock option
Agreement, you will receive the option to purchase 300,000 shares of
HouseValues, Inc. common stock, pursuant to the terms of the HouseValues, Inc.
2004 Stock Incentive Compensation



--------------------------------------------------------------------------------

Plan. The exercise price per share of the Option will be set at the fair market
value per share of the Company’s common stock on the date of grant, as
determined by the Board of Directors.

Your new hire options will have certain accelerated vesting provisions as set
forth in your stock option agreement which will be issued upon the approval of
the Board of Directors. The specific acceleration language of your new hire
option grant is attached.

Confidential Information, Inventions, Nonsolicitation and Noncompetition
Agreement

As a condition of your employment pursuant to this Agreement, we require that
you sign the enclosed Confidential information, Inventions, Nonsolicitation and
Noncompetition Agreement and complete Exhibit A & Exhibit B thereto. Please note
that the Company’s willingness to enter into an employment relationship with you
and to facilitate the equity compensation described above is based in
significant part on your commitment to fulfill the obligations specified in that
agreement.

Employment at Will

Your employment with HouseValues will be “at will,” which means that either you
or HouseValues may terminate your employment with HouseValues at any time, with
or without cause. Any statements to the contrary that may have been made to you,
or that may be made to you, by the Company, its agents, or representatives are
superseded by this Agreement. If you wish to terminate your employment,
HouseValues requests that you provide written notice at least two weeks prior to
the effective date of your resignation.

Termination Payment

In the event of the termination of your employment, all compensation and
benefits set forth above terminate except for the following:

If the Company terminates your employment without Cause or if you terminate your
employment for Good Reason, you shall be entitled to receive termination
payments equal to (i) six months’ your annual base salary, (ii) 50% of the last
annual management bonus earned by you (for clarification purposes if the last
annual management bonus was zero, then this payment is also zero), and (iii) six
months’ COBRA premiums otherwise due from you, for yourself and eligible
dependents, with respect to COBRA coverage offered by the Company, provided that
you sign a separation agreement releasing any claims against the Company. If the
Company terminates your employment because of death or disability, you shall be
entitled to receive six months’ COBRA premiums otherwise due from you, for
yourself and eligible dependents, with respect to COBRA coverage offered by
Company. If you are terminated for Cause or if you terminate your employment
other than for Good Reason, you shall not be entitled to receive any of the
foregoing benefits. All payments under this paragraph shall be made to you at
the same interval as payments of salary were made to you immediately prior to
termination.



--------------------------------------------------------------------------------

Wherever reference is made in this Agreement to termination being with or
without Cause, “Cause” shall be limited to the occurrence of one or more of the
following events:

 

  (a) willful misconduct, insubordination, or dishonesty in the performance of
your duties or other knowing and material violation of Company’s policies and
procedures in effect from time to time which results in a material adverse
effect on Company;

 

  (b) your conviction of a felony involving an act of dishonesty, moral
turpitude, deceit or fraud, or the commission of acts that could reasonably be
expected to result in such a conviction;

 

  (c) current use by you of illegal substances that results in a criminal
conviction and materially impairs Company’s business, goodwill or reputation; or

 

  (d) any material violation by you of your Noncompetition Agreement with
Company that results in a material adverse effect on Company.

For the purposes of this Agreement, “Good Reason” shall mean that you, without
your consent, have either:

 

  (a) incurred a material reduction in your title, status, authority or
responsibility at Company;

 

  (b) incurred an involuntary reduction in your base salary from Company;

 

  (c) suffered a material breach of this Agreement by Company which Company does
not cure within 20 days following written notice from you; or

 

  (d) a relocation of Company’s corporate office location more than 40 miles
from the current location.

Additional Provisions

Your employment pursuant to this Agreement is also contingent upon your
submitting the legally required proof of your identity and authorization to work
in the United States. On your first day of employment you must provide the
required identification. The terms of this Agreement, including the equity
compensation, are subject to the approval of HouseValues’s Board of Directors,
Upon full execution of this Agreement, HouseValues promptly will have prepared
the documents necessary to effect all the terms of this Agreement, and you agree
to assist HouseValues in causing the same to be prepared and executed.

You represent that your employment as of 1/23/2007, is not in violation of any
obligation to a previous employer or any entity with whom you have had a
relationship as an independent contractor or consultant, including any
obligation contained in a noncompetition agreement or similar agreement.

This Agreement contains the entire agreement between the parties concerning its
subject matter, and supersedes all oral understandings, representations, prior
discussions and preliminary agreements of any nature. This Agreement does not
constitute an offer by HouseValues and it shall not be effective until signed by
both parties. Except as may be specifically allowed hereunder, this Agreement
may not be modified or amended except by a written amendment to this Agreement
dated after the Effective Date and signed by authorized representatives of both
parties.



--------------------------------------------------------------------------------

AGREED AND ACCEPTED BY:     HouseValues, Inc.     R. Barry Allen By   /s/ Ian
Morris     By   /s/ R. Barry Allen Name (Print)   Ian Morris     Name (Print)  
R. Barry Allen Title   Chief Executive Officer     Title   Chief Financial
Officer Date   January 20, 2007     Date   January 20, 2007



--------------------------------------------------------------------------------

HOUSEVALUES, INC.

STOCK OPTION GRANT NOTICE

2004 EQUITY INCENTIVE PLAN

HouseValues, Inc. (the “Company”) hereby grants to Participant an Option (the
“Option”) to purchase shares of the Company’s Common Stock. The Option is
subject to all the terms and conditions set forth in this Stock Option Grant
Notice (this “Grant Notice”) and in the Stock Option Agreement and the Company’s
2004 Equity Incentive Plan (the “Plan”), which are attached to and incorporated
into this Grant Notice in their entirety.

 

Participant:    _________________________ Grant Date:   
_________________________ Vesting Commencement Date:   
_________________________ Number of Shares Subject to Option:   
_________________________ Exercise Price (per Share):   
_________________________ Option Expiration Date:    _________________________
(subject to earlier termination in accordance with the terms of the Plan and the
Stock Option Agreement) Type of Option:    ¨ Incentive Stock Option*    x
Nonqualified Stock Option

Vesting and Exercisability Schedule:

Additional Terms/Acknowledgement: By clicking ‘Accept’ below, I understand and
agree to, this Grant Notice, the Stock Option Agreement, the Plan summary, and
the plan. I further acknowledge that as of the Grant Date, the forgoing
documents set forth the entire understanding between me and the Company
regarding the Option and supersede all prior oral and written agreements on the
subject.

--------------------------------------------------------------------------------

* See Sections 3 and 4 of the Stock Option Agreement.



--------------------------------------------------------------------------------

HOUSEVALUES, INC.

2004 EQUITY INCENTIVE PLAN

STOCK OPTION AGREEMENT

Pursuant to your Stock Option Grant Notice (the “Grant Notice”) and this Stock
Option Agreement, House Values, Inc. has granted you an Option under its 2004
Equity Incentive Plan (the “Plan”) to purchase the number of shares of the
Company’s Common Stock indicated in your Grant Notice (the “Shares”) at the
exercise price indicated in your Grant Notice. Capitalized terms not explicitly
defined in this Stock Option Agreement but defined in the Plan shall have the
same definitions as in the Plan.

The details of the Option are as follows:

1. Vesting and Exercisability. Subject to the limitations contained herein, the
Option will vest and become exercisable as provided in your Grant Notice,
provided that vesting will cease upon the termination of your employment or
service relationship with the Company or a Related Company and the unvested
portion of the Option will terminate.

2. Securities Law Compliance. Notwithstanding any other provision of this
Agreement, you may not exercise the Option unless the Shares issuable upon
exercise are registered under the Securities Act or, if such Shares are not then
so registered, the Company has determined that such exercise and issuance would
be exempt from the registration requirements of the Securities Act. The exercise
of the Option must also comply with other applicable laws and regulations
governing the Option, and you may not exercise the Option if the Company
determines that such exercise would not be in material compliance with such laws
and regulations.

3. Incentive Stock Option Qualification. If so designated in your Grant Notice,
all or a portion of the Option is intended to qualify as an Incentive Stock
Option under federal income tax law, but the Company does not represent or
guarantee that the Option qualifies as such.

If the Option has been designated as an Incentive Stock Option and the aggregate
Fair Market Value (determined as of the grant date) of the shares of Common
Stock subject to the portions of the Option and all other Incentive Stock
Options you hold that first become exercisable during any calendar year exceeds
$100,000, any excess portion will be treated as a Nonqualified Stock Option,
unless the Internal Revenue Service changes the rules and regulations governing
the $100,000 limit for Incentive Stock Options. A portion of the Option may be
treated as a Nonqualified Stock Option if certain events cause exercisability of
the Option to accelerate.

4. Notice of Disqualifying Disposition. To the extent the Option has been
designated as an Incentive Stock Option, to obtain certain tax benefits afforded
to Incentive Stock Options, you must hold the Shares issued upon the exercise of
the Option for two years



--------------------------------------------------------------------------------

after the Grant Date and one year after the date of exercise. You may be subject
to the alternative minimum tax at the time of exercise. You should obtain tax
advice when exercising the Option and prior to the disposition of the Shares. By
accepting the Option, you agree to promptly notify the Company if you dispose of
any of the Shares within one year from the date you exercise all or part of the
Option or within two years from the Grant Date.

5. Method of Exercise. You may exercise the Option by giving written notice to
the Company, in form and substance satisfactory to the Company, which will state
your election to exercise the Option and the number of Shares for which you are
exercising the Option. The written notice must be accompanied by full payment of
the exercise price for the number of Shares you are purchasing. You may make
this payment in any combination of the following: (a) by cash; (b) by check
acceptable to the Company; (c) by using shares of Common Stock you have owned
for at least six months (or any shorter period necessary to avoid a charge to
the Company’s earnings for financial reporting purposes); (d) if the Common
Stock is registered under the Exchange Act and to the extent permitted by law,
by instructing a broker to deliver to the Company the total payment required,
all in accordance with the regulations of the Federal Reserve Board; or (e) by
any other method permitted by the Committee.

6. Treatment Upon Termination of Employment or Service Relationship. The
unvested portion of the Option will terminate automatically and without further
notice immediately upon termination of your employment or service relationship
with the Company or a Related Company for any reason (“Termination of Service”).
You may exercise the vested portion of the Option as follows:

(a) General Rule. You must exercise the vested portion of the Option on or
before the earlier of (i) three months after your Termination of Service and
(ii) the Option Expiration Date;

(b) Retirement or Disability. If your employment or service relationship
terminates due to Retirement or Disability, you must exercise the vested portion
of the Option on or before the earlier of (i) one year after your Termination of
Service and (ii) the Option Expiration Date.

(c) Death. If your employment or service relationship terminates due to your
death, the vested portion of the Option must be exercised on or before the
earlier of (i) one year after your Termination of Service and (ii) the Option
Expiration Date. If you die after your Termination of Service but while the
Option is still exercisable, the vested portion of the Option may be exercised
until the earlier of (x) one year after the date of death and (y) the Option
Expiration Date; and

(d) Cause. The vested portion of the Option will automatically expire at the
time the Company first notifies you of your Termination of Service for Cause,
unless the Committee determines otherwise. If your employment or service
relationship is suspended

 

-2-



--------------------------------------------------------------------------------

pending an investigation of whether you will be terminated for Cause, all your
rights under the Option likewise will be suspended during the period of
investigation. If any facts that would constitute termination for Cause are
discovered after your Termination of Service, any Option you then hold may be
immediately terminated by the Committee.

If the Option is an Incentive Stock Option, the Option must be exercised within
three months after termination of employment for reasons other than death or
Disability and one year after termination of employment due to Disability to
qualify for the beneficial tax treatment afforded Incentive Stock Options.

It is your responsibility to be aware of the date the Option terminates.

7. Limited Transferability. During your lifetime only you can exercise the
Option. The Option is not transferable except by will or by the applicable laws
of descent and distribution. The Plan provides for exercise of the Option by a
beneficiary designated on a Company-approved form or the personal representative
of your estate. Notwithstanding the foregoing and to the extent permitted by
Section 422 of the Internal Revenue Code of 1986, the Committee, in its sole
discretion, may permit you to assign or transfer the Option, subject to such
terms and conditions as specified by the Committee.

8. Withholding Taxes. As a condition to the exercise of any portion of an
Option, you must make such arrangements as the Company may require for the
satisfaction of any federal, state, local or foreign withholding tax obligations
that may arise in connection with such exercise.

9. Option Not an Employment or Service Contract. Nothing in the Plan or any
Award granted under the Plan will be deemed to constitute an employment contract
or confer or be deemed to confer any right for you to continue in the employ of,
or to continue any other relationship with, the Company or any Related Company
or limit in any way the right of the Company or any Related Company to terminate
your employment or other relationship at any time, with or without Cause.

10. No Right to Damages. You will have no right to bring a claim or to receive
damages if you are required to exercise the vested portion of the Option within
three months (one year in the case of Retirement, Disability or death) of the
Termination of Service or if any portion of the Option is cancelled or expires
unexercised. The loss of existing or potential profit in Awards will not
constitute an element of damages in the event of your Termination of Service for
any reason even if the termination is in violation of an obligation of the
Company or a Related Company to you.

11. Binding Effect. This Agreement will inure to the benefit of the successors
and assigns of the Company and be binding upon you and your heirs, executors,
administrators, successors and assigns.

 

-3-



--------------------------------------------------------------------------------

12. Accelerated Vesting. Notwithstanding anything set forth above or in the
Plan:

(a) Termination of Employment. In the event you terminate your employment for
“Good Reason” (as defined in your Employment Agreement), or the Company
terminates your employment other than for “Cause” (as defined in your Employment
Agreement), the unvested portion of the Option that would have been exercisable
as of the fourth quarterly vesting following termination will automatically
become vested and exercisable immediately prior to termination.

(b) Corporate Transaction. Upon a Company Transaction that is not a Related
Party Transaction (as defined in the Plan), 50% of the unvested portion of the
Option will automatically become vested and exercisable and the remaining
unvested portion of the Option will vest in equal quarterly increments over the
shorter of (i) two years immediately following such Company Transaction, or
(ii) the amount of time remaining under the Option’s original vesting schedule.
This provision is in addition to, and not in lieu of, any other rights provided
in the Plan concerning the effect of a Company Transaction on outstanding
Options.

 

-4-